Citation Nr: 9924675	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an earlier effective date for increased 
evaluations for the veteran's low back and psychiatric 
disabilities and for a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from May 1969 until December 
1970 when he was separated due to hardship.  He served in a 
non-combatant role in Vietnam for about one month.  In August 
1971 service connection was established for anxiety and 
chronic back strain, effective the day after separation.  

By a rating action dated in February 1986 the Department of 
Veterans Affairs (VA) Regional Office, Louisville, Kentucky, 
increased the evaluation for the veteran's low back condition 
from 20 percent to 40 percent and confirmed and continued a 
30 percent rating for his psychiatric condition.  The veteran 
appealed from those decision.  In May 1987 the Board of 
Veterans' Appeals (Board) affirmed the February 1986 rating 
decisions.  

On July 10, 1986 the veteran filed a claim for a total 
disability rating due to individual unemployability.  That 
claim was denied by a rating action dated in July 1987 which 
also confirmed and continued the 40 percent and 30 percent 
evaluations assigned for the low back and psychiatric 
conditions, respectively.  In July 1988 a hearing on appeal 
was held.  In September 1989 the previous denials were 
confirmed and continued.  The veteran appealed from that 
decision.  In April 1991 the Board affirmed the decision.

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In May 1993 the 
Court reversed the Board's decision and remanded the case to 
the Board for assignment of a rating of 60 percent for the 
veteran's low back condition; a rating of not less than 50 
percent for the veteran's psychiatric condition; and a total 
rating based on individual unemployability.  In a decision of 
August 1993 the Board increased the evaluation for the 
veteran's psychiatric condition to 70 percent.  In a November 
1993 rating action the increased ratings for the veteran's 
low back and psychiatric conditions and the total rating 
based on individual unemployability were made effective June 
8, 1987.  The veteran disagreed with the effective date 
assigned.  In a January 1995 rating action the increased 
ratings and the grant of a total rating based on individual 
unemployability were made effective July 10, 1986.

The case was before the Board in October 1996 on the question 
of an earlier effective date for increased ratings for the 
veteran's low back and psychiatric conditions and the total 
rating based on individual unemployability.  That decision 
noted that the issue of individual unemployability was a 
pending claim since 1977 and cited cases in support of that 
premise.  The case was remanded by the Board at that time.  
The regional office later denied entitlement to increased 
ratings for the low back and psychiatric condition and 
entitlement to a total rating prior to July 10, 1986.  The 
case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  In an August 1971 rating action service connection was 
established for a low back condition and a psychiatric 
condition.

3.  In June 1977 a rating in excess of 10 percent was denied 
for the low back condition.  In a November 1977 rating action 
the 10 percent evaluation for the low back condition was 
confirmed and continued.  The evaluation for the psychiatric 
condition was increased to 10 percent.  The veteran did not 
initiate or perfect appeals from those rating actions.

4.  In an October 1981 rating action the 10 percent 
evaluation for the veteran's low back condition was 
continued.  The evaluation for the psychiatric condition was 
increased to 30 percent.  The veteran appealed and in 
December 1982 the Board of Veterans Appeals affirmed the 
decisions.

5.  In June and July 1983 rating actions the evaluations for 
the veteran's low back and psychiatric conditions were 
confirmed and continued.  The veteran appealed from those 
decisions.

6.  In December 1984 the evaluation for the veteran's low 
back condition was increased to 20 percent and in February 
1986 it was increased to 40 percent.

7. In May 1987 the Board of Veterans' Appeals affirmed the 40 
percent and 30 percent evaluations, respectively, for the 
veteran's low back and psychiatric conditions. 

8. On July 10, 1986, the veteran submitted a formal claim for 
a total rating based on individual unemployability.  That 
claim was denied in July 1987.  The 40 percent and 30 percent 
evaluations, respectively, for the low back and psychiatric 
conditions were confirmed and continued in that decision and 
a subsequent rating action of September 1989.  

9.  The veteran appealed from that decision and in April 1991 
the Board of Veteran's Appeals affirmed the decision.  The 
Board decision was later reversed by the Court.

10.  In August 1993 the Board increased the rating for the 
veteran's psychiatric condition to 70 percent.  In a November 
1993 rating action the ratings were made effective June 8, 
1987.  The effective date was later changed to July 10, 1986.

11.  The June and November 1977 rating actions and the 
December 1982 Board decision were reasonably supported by the 
evidence of record at the time the decisions were made.

12.  The veteran had a claim for a total rating based on 
individual unemployability pending since August 1977.  The 
evidence establishes that he was totally disabled as a result 
of his service-connected disabilities effective July 11, 
1983.

CONCLUSIONS OF LAW

1.  The June 1977 and November 1977 rating actions and the 
December 1982 Board decision were final in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104, 3.105 
(1997).

2.  An effective date for the increased ratings for the 
veteran's low back and psychiatric conditions prior to July 
10, 1986, is not warranted.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.400 (1997).

3.  An effective date of July 11, 1983, is warranted for the 
total rating based on individual unemployability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The record reflects that in an August 1971 rating action 
service connection was established for a low back condition, 
rated 10 percent disabling and a psychiatric condition, rated 
noncompensable.  

In a June 1977 rating action the regional office denied 
entitlement to an increased rating for the low back condition 
and in a November 1977 rating action the 10 percent 
evaluation for the veteran's low back condition was confirmed 
and continued.  The evaluation for the psychiatric condition 
was increased to 10 percent.  The evidence reflects that the 
veteran either did not initiate or perfect appeals from these 
rating actions.

In August 1981 the veteran submitted a claim for increased 
ratings.  In an October 1981 rating action the regional 
office confirmed and continued the 10 percent rating for the 
low back condition.  The evaluation for the psychiatric 
condition was increased from 10 percent to 30 percent.  The 
veteran appealed from those decisions and in December 1982 
the Board of Veterans' Appeals affirmed the decisions of the 
regional office.

The veteran was hospitalized in May 1983 for his psychiatric 
disorder.  In June 1983 he was hospitalized by the VA for 
chronic pain syndrome, his psychiatric condition and his low 
back condition.  In his notice of disagreement with the June 
and July 1983 rating actions, which was received in October, 
1983, the veteran noted that he had been hospitalized twice 
recently, and was unable to work.  

The veteran was hospitalized by the VA from November 1983 to 
March 1984 for chronic pain disorder, his psychiatric 
condition and multiple joint arthropathy involving the spine, 
left hip, left knee, left ankle and right elbow.  At 
discharge it was indicated that he was probably unemployable.  
A rating action of March 1984 assigned a temporary total 
disability rating under 38 C.F.R § 4.30 due to the 
hospitalization.  The temporary total rating period ended 
March 30, 1984.  

In February 1984 the regional office received a statement 
dated July 11, 1983 from J. L. Walker, M.D.  It indicated 
that the veteran continued to be disabled and would be so 
beyond October 1983.

A January 1984 statement from a former employer of the 
veteran indicated that the veteran had had to terminate his 
employment because of back pain.  It was indicated that he 
had been in and out of the hospital often because of his back 
and nerves.  A statement by the veteran's wife, Margaret, 
also dated in January 1984, reflects that the veteran had not 
been able to work for years.

A February 1984 statement by Howard Paul, an acquaintance of 
the veteran, reflects that the veteran's back bothered him so 
much that he could not bend over long enough to do any work.  

A February 1984 statement by William H. Brooks, M.D., 
reflects that he did not find any evidence of any significant 
neurological impairment at his examination.

A statement by Mary Anne Woodring, M.D., dated in February 
1984, reflects that the veteran had been a patient of hers 
from March 1981 until January 1983 during which time she had 
been treating him for low back pain.  She indicated that he 
had been disabled and unable to work during the time that she 
treated him.

The veteran was examined by the VA in October 1984.  Various 
findings were recorded on examination of the musculoskeletal 
system including some paravertebral muscle spasm.  The 
veteran complained of severe pain in the low back on flexion 
of the hips.

In a January 1985 statement Henry P. Tutt, M.D., reflects 
that the veteran remained under his care and was considered 
disabled.  Dr. Tutt stated that the disability was considered 
indefinite.

The regional office later received a report from the Saint 
Joseph Hospital reflecting the veteran's treatment during 
June and July 1984 for back and left leg pain.  The veteran 
underwent a radical disc excision at L5--S1.

The veteran was again examined by the VA in October 1985.  On 
physical examination various findings were recorded including 
significant bilateral paravertebral muscle spasm.  It was 
indicated that no radicular abnormalities were noted except 
for a decreased ankle jerk on the left that might be a 
residual of the previous diskectomy.  On psychiatric 
examination the veteran had a poor memory for recent and 
remote events.  His mood appeared depressed.  He admitted 
having suicidal thoughts and feelings.  His insight was poor 
and his judgment was only fair.  The diagnoses included 
adjustment disorder with depressed mood and borderline 
personality disorder.

In a February 1986 rating action the evaluation for the 
veteran's low back condition was increased from 20 percent to 
40 percent and the 30 percent rating for his psychiatric 
condition was confirmed and continued.  He appealed from that 
decision.  In May 1987 the Board of Veterans' Appeals 
affirmed the decision.

On July 10, 1986 a formal claim for a total rating due to 
individual unemployability was received from the veteran.  In 
a July 1987 rating action the regional office denied 
entitlement to a total rating based on individual 
unemployability and again confirmed and continued the 40 
percent and 30 percent evaluations, respectively, for the low 
back and psychiatric conditions.  That rating was confirmed 
and continued in September 1989.  The veteran appealed and in 
April 1991 the Board affirmed the denials.

The veteran appealed the Board's decision to the U.S. Court 
of Veterans Appeals.  In May 1993 the Court reversed the 
Board's decision and remanded the case to the Board for 
assignment of an increased rating of 60 percent for the 
veteran's low back condition; a rating of not less than 50 
percent for his psychiatric condition; and a grant of a total 
rating based on individual unemployability.

In August 1993 the Board increased the rating for the 
veteran's psychiatric condition to 70 percent.  In a November 
1993 rating action the increased ratings for the veterans low 
back and psychiatric conditions and the total rating based on 
individual unemployability were made effective June 9, 1987.  
The veteran disagreed with the effective date assigned.  In a 
January 1995 rating action, the increased ratings and the 
grant of a total rating based on individual unemployability 
were made effective July 10, 1986.

The regional office later received Social Security 
Administration records reflecting that the veteran had 
applied for disability benefits in February 1982.  The claim 
had been denied in April 1982 and he had not appealed from 
that decision.  In May 1990 he had reopened his claim and in 
July 1990 it was held that he had been disabled as of 
November 1976.  It was further held that the veteran was 
entitled to Social Security disability benefits effective one 
year prior to his initial application, or February 1981.

The records provided by the Social Security Administration 
included a June 1984 statement by J. L. Walker, M.D., 
reflecting that his records indicated that the veteran had 
been totally disabled prior to December 1977.  He had treated 
the veteran since April 1983 and prior to that the veteran 
had been treated by Dr. Mary Woodring.  

A December 1987 statement by Dr. Tutt reflects that the 
veteran was considered totally disabled for employment by 
virtue of severe disabling degenerative disc disease at L5-
S1.  A March 1990 report by Robert Miller, M.D., indicates 
that the veteran was under his care and continued to have a 
permanent disability.  He continued to show a herniated disc 
at L4-L5 on MRI.

II.  Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).

Previous determinations on which an action was predicated, 
including decisions of service connection or degree of 
disability will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and amenity compensation based on an original claim, a claim 
reopened after final disallowance or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination; (1) "either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313--14 (1992) 
(en banc)).

In the case of Fugo v. Brown, 6 Vet. App. 40 (1993) the U.S. 
Court of Veterans Appeals defined "clear and unmistakable 
error" as that kind of error of fact or law that when called 
to the attention of later reviewers would compel a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

The evidence reflects that the June 1977 and November 1977 
rating actions were either not appealed or the veteran failed 
to perfect an appeal from the rating actions.  Thus, those 
rating actions are final in the absence of clear and 
unmistakable error; which has neither been alleged or 
demonstrated in this case.  Thus, the current increased 
evaluations for his low back and psychiatric conditions could 
not precede those rating decisions.  

The veteran did perfect an appeal from an October 1981 rating 
action confirming and continuing the 10 percent evaluation 
for his low back disability and increasing the evaluation for 
his psychiatric condition from 10 percent to 30 percent; 
however, in December 1982 the Board of Veterans' Appeals 
affirmed those decisions.  That decision by the Board is also 
final in the absence of clear and unmistakable error.  Thus, 
the effective date for increased ratings for the low back and 
psychiatric conditions could not precede the December 1982 
Board decision.

The record reflects that, after the December 1982 Board 
decision, the veteran was hospitalized by the VA in May 1983 
for his psychiatric condition and in June 1983 for conditions 
including his psychiatric condition and his low back 
disorder.  However, the findings set forth during those 
periods of hospitalization did not demonstrate manifestations 
of either condition of such extent and severity so as to 
warrant evaluations in an excess of those in effect at that 
time under the applicable diagnostic codes.  He was again 
hospitalized by the VA from November 1983 to March 1984 for 
conditions including his psychiatric disorder and low back 
condition and he was examined by the VA in October 1984 and 
October 1985; however, the findings during that period of 
hospitalization and on the VA examinations also did not 
reflect the schedular criteria for evaluations in excess of 
those assigned by the regional office during that period of 
time.

On July 10, 1986, the veteran submitted an application for a 
total rating based on individual unemployability and the 
regional office granted an increase in the evaluation of the 
veteran's low back condition from 40 percent to 60 percent 
effective at that time and the increase in the evaluation for 
his psychiatric condition from 30 percent to 70 percent 
effective from that date.  In the Board's opinion, that is 
the earliest date from which the increased ratings for the 
low back and psychiatric disorders may be assigned.  
38 C.F.R. § 3.400.

With regard to the veteran's claim for an earlier effective 
date for the total rating based on individual 
unemployability, the Board would initially note that the 
failure to consider informal claims is not clear and 
unmistakable error since those claims are not final and, as 
noted by the Board in the October 1996 decision, are still 
pending.  Norris v. West, 12 Vet. App. 413 (1999).  As noted 
previously, the record reflects that the veteran had a claim 
pending for individual unemployability since August 1977.  
However, when he was hospitalized by the VA during July and 
August 1981 it was indicated that he could return to 
employment at any time following his hospital discharge.  
Although information has recently been received from the 
Social Security Administration indicating that in 1990 the 
veteran was considered disabled for Social Security purposes 
as of 1976, there was no medical evidence submitted with the 
Social Security records to support such a finding.  
Furthermore, a 1990 Social Security decision would not have 
been available to the VA at the time of the pertinent 
deliberations.  

The record reflects, however, that in a statement dated July 
11, 1983, Dr. Walker indicated that the veteran was totally 
disabled and would continue to be so disabled. A January 1984 
statement from a former employer of the veteran indicated 
that the veteran had had to terminate his employment because 
of back pain.  When the veteran was released from the period 
of VA hospitalization from November 1983 to March 1984 it was 
indicated that he was likely unemployable.  In a January 1985 
statement Dr. Tutt indicated that the veteran was currently 
considered disabled and that his disability was considered to 
be indefinite.  In summary, the evidence of record since the 
statement from Dr. Walker, but not before, is consistent in 
supporting the conclusion that the veteran has been 
unemployable since that time.  Accordingly, under the 
circumstances, the Board concludes that the total rating 
based on individual unemployability may be assigned effective 
from July 11, 1983, the date entitlement for that benefit was 
initially shown.  38 C.F.R. § 3.400.  In arriving at its 
decision in this regard the Board has resolved all doubt in 
favor of the veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an earlier effective date for increased 
evaluations for the veteran's low back and psychiatric 
disabilities is not established.  The appeal is denied to 
this extent.

Entitlement to an earlier effective date for a total rating 
based on individual unemployability due to service-connected 
disability is established.  To the extent indicated, the 
appeal is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





